USCA4 Appeal: 22-6657      Doc: 10         Filed: 12/14/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6657


        ELBERT SMITH,

                            Plaintiff - Appellant,

                     v.

        SERGEANT MICHAEL PAULEY; CORRECTIONAL OFFICER S. SMITH, Property
        Officer; CORRECTIONAL OFFICER CUYKINDALL, Property Officer; WARDEN
        KARL MANIS; MARCUS ELAM, Regional Administrator for the Western Region
        Office,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge. (7:21-cv-00457-TTC-RSB)


        Submitted: November 29, 2022                                Decided: December 14, 2022


        Before WILKINSON, KING, and THACKER, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Elbert Smith, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6657      Doc: 10          Filed: 12/14/2022    Pg: 2 of 3




        PER CURIAM:

               Elbert Smith, a Virginia inmate, appeals the district court’s order dismissing

        Smith’s 42 U.S.C. § 1983 civil rights action without prejudice for failure to prosecute.

        Although we express no opinion regarding the merits of Smith’s suit, we vacate the

        dismissal and remand for further proceedings.

               Upon receipt of Defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss, the district

        court issued a notice advising Smith of his obligation to respond to the pending dispositive

        motion. The district court afforded Smith 21 days from the date of that notice to file a

        responsive pleading. Under Fed. R. Civ. P. 6(d), when a party must act within a specified

        time after being served, and service is made by mail, the party has an additional three days

        to act. If the deadline falls on a weekend or holiday, the period extends until the next

        business day. Fed. R. Civ. P. 6(a)(1)(C). In the case of an unrepresented prisoner, a

        submission is considered filed on the day the prisoner tenders it to prison officials for

        mailing to the court. Houston v. Lack, 487 U.S. 266, 276 (1988).

               Here, the district court issued the subject notice on April 7, 2022. Because Smith

        received the notice by mail, he had 24 days to file a response to the pending dispositive

        motion. That deadline fell on Sunday, May 1, 2022, extending the response period to the

        next business day—Monday, May 2, 2022. According to the included certificate of service,

        Smith tendered his response to prison officials for mailing on May 1, 2022.             On

        May 5, 2022, before receiving the response, the district court entered the order dismissing

        Smith’s action without prejudice for failure to prosecute, citing Smith’s failure to respond

        to Defendants’ motion to dismiss.

                                                     2
USCA4 Appeal: 22-6657         Doc: 10      Filed: 12/14/2022     Pg: 3 of 3




               Because the district court dismissed Smith’s action before receiving his response,

        which was timely filed under Houston, the district court was obligated to consider it.

        Accordingly, we vacate the district court’s judgment and remand this case for consideration

        of that response. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                   VACATED AND REMANDED




                                                    3